Case 1:19-cv-24018-KMM Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 5


                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


JESICA CROCI,

          Plaintiff,

vs.

ZIPZAP LLC, a Florida Limited
Liability Company, and TALI
BENAYON, an individual,
jointly and severally,

          Defendants.
                                       /

                                  COMPLAINT FOR DAMAGES

          Plaintiff, JESICA CROCI, sues Defendants, ZIPZAP LLC, a Florida limited liability company

and TALI BENAYON, an individual, and shows:

                                            Introduction

          1.      This is an action by JESICA CROCI against her former employer for minimum

wages pursuant to the Fair Labor Standards Act and unpaid wages pursuant to Florida law. Plaintiff

seeks damages and a reasonable attorney’s fee.

                                             Jurisdiction

          2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206

and breach of contract. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

          3.      The claim arose within the Southern District of Florida, which is where venue is

proper.

                                   Parties and General Allegations

          4.      Plaintiff, JESICA CROCI, (“CROCI”) a resident of Miami-Dade County, was at all

times material, employed by ZIPZAP LLC, as a store manager, was an employee as defined by 29
Case 1:19-cv-24018-KMM Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 5


U.S.C. § 203(e), and during her employment with ZIPZAP LLC., was engaged in commerce or in

the production of goods for commerce.

       5.       Defendant, ZIPZAP LLC, is a Florida limited liability company with headquarters in

Palm Beach County, Florida, doing business in the Southern District of Florida, is an enterprise

engaged in an industry affecting commerce, is an employer as defined by 29 U.S.C. § 203(d) and

(s)(1), in that it has employees engaged in commerce or in the production of goods for commerce,

or that has employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person; and it is an enterprise whose annual gross

volume of sales made or business done is not less than $500,000 (exclusive of excise taxes at the

retail level that are separately stated) which has employees subject to the provisions of the FLSA,

29 U.S.C. § 206.

       6.       Defendant, TALI BENAYON (“BENAYON”), is a managing member of ZIPZAP

LLC, with operational control and direct control over the day to day operations, including

compensation of employees and the setting of work schedules of persons working at ZIPZAP LLC,

and therefore is an employer under the FLSA.

               Count I – Violation of FLSA by Defendant KLDC – Minimum Wage

       7.       Plaintiff, JESICA CROCI, realleges, as if fully set forth in Count I, the allegations of

Paragraphs 1 through 6 above.

       8.       CROCI worked for ZIPZAP LLC for several hours during the last pay period of her

employment, August 6, 2019 through August 21, 2019 but received no compensation whatsoever

for the work performed.

       9.       On or about August 22, 2019, Defendant BENAYON sent a text message to CROCI

advising her that she would not be paid her final paycheck because CROCI allegedly stole company

merchandise.
Case 1:19-cv-24018-KMM Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 5


        10.    CROCI denied that she stole anything. Rather, BENAYON was angry with CROCI

because CROCI resigned her position with the company. Because BENAYON was angry, she

leveled false allegations against CROCI in an effort to justify not paying her final paycheck.

        11.    ZIPZAP’s failure to pay CROCI her final paycheck violates 29 U.S.C. § 206(a)(1) by

not paying her at least a minimum wage.

        12.    CROCI is entitled pursuant to the FLSA to recover from Defendant ZIPZAP and

BENAYON:

               a.      The applicable minimum wage in effect at the times she worked without

receiving compensation;

               b.      As liquidated damages, an amount equal to the unpaid minimum wage she is

owed;

               c.      The costs of this action, and;

               d.      A reasonable attorney’s fee.

        WHEREFORE, Plaintiff prays that this Honorable Court:

               a.      Enter judgment for CROCI and against ZIPZAP and BENAYON on the basis

of their willful violations of the FLSA;

               b.      Award CROCI actual and compensatory damages in the amount shown to be

due for unpaid minimum wages;

               c.      Award CROCI an equal amount in liquidated damages;

               d.      Award CROCI reasonable attorneys’ fees and costs of suit; and

               e.      Other such relief as this Court deems just.

                    Count II – Breach of Contract by Defendant ZIPZAP, LLC.
                                          Unpaid Wages

        13.    Plaintiff, JESICA CROCI, realleges, as if fully set forth in Count II, the allegations of

Paragraphs 1 through 12 above.
Case 1:19-cv-24018-KMM Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 5


      14.      Defendant agreed to pay the Plaintiff $10.00 per hour in exchange for Plaintiff

performing services for Defendant as store manager.

      15.      Plaintiff performed all conditions precedent to her entitlement to payment of her agreed

upon wages.

      16.      By failing to pay Plaintiff her agreed upon wages, Defendant has violated the Florida

common law, and now owes Plaintiff her agreed upon wages that she was not paid for.

      17.      Plaintiff is entitled pursuant to the Florida common law, to recover from Defendant:

               a.         her agreed upon wages earned but for which she did not receive compensation;

               b.         the costs of this action; and

               c.         a reasonable attorney’s fees.

      WHEREFORE, Plaintiff, JESICA CROCI, prays that this Honorable Court:

               a.         enter judgment for Plaintiff and against Defendant on the basis of its willful

violations of the Florida common law;

               b.         award Plaintiff actual and compensatory damages in the amount shown to be

due for unpaid wages;

               c.         award Plaintiff’s reasonable attorney’s fees and costs of suit pursuant to Florida

Statutes § 448.08; and,

               d.         other such relief as this Court deems just.

                                                Jury Demand

       Plaintiff demands trial by jury.
Case 1:19-cv-24018-KMM Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 5


Dated: September 27, 2019
Plantation, Florida
                                   Respectfully submitted,


                                   s/Robert S. Norell
                                   Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                   E-Mail: rob@floridawagelaw.com
                                   ROBERT S. NORELL, P.A.
                                   300 NW 70th Avenue
                                   Suite 305
                                   Plantation, FL 33317
                                   Telephone: (954) 617-6017
                                   Facsimile: (954) 617-6018
                                   Counsel for Plaintiff
